The opinion of the court was delivered, May 24th 1866, by
Woodward, C. J.
Though a debtor is entitled to the statutory exemption of $300 worth of his estate as against the process we call attachment execution, he is to obtain it, as in other cases, by demanding it of the officer when the process is served or within a reasonable time thereafter.
The reason why he is held to promptness of demand is that the costs of further proceedings may be saved.
If, as in this instance, he fail to make a demand, a subsequent plea of his rights will not avail him. This was ruled in Strouse’s Executor v. Baker, 8 Wright 206, and we do-not see that there is anything else in the case.
The judgment is affirmed.